NUMBER 13-04-610-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
MALCOLM O. CARTER,                                                                 Appellant,
 
v.
 
THE STATE OF TEXAS,                                                                 Appellee.
 
On appeal from the 105th District
Court of Kleberg County, Texas.
 
 
MEMORANDUM OPINION
 
                         Before
Justices Hinojosa, Yañez, and Garza
                            Memorandum
Opinion by Justice Yañez
 




On June 12, 2001, pursuant to a plea agreement,
appellant, Malcolm O. Carter, pleaded nolo contendere to the offense of
aggravated assault.[1]  The trial court deferred adjudication and
placed appellant on community supervision for ten years.  On July 30, 2004, the State filed an amended
motion to revoke community supervision and adjudicate guilt.  At the September 30, 2004 hearing, appellant
pleaded Atrue@ to fourteen of the State=s allegations in the motion to revoke.  The trial court adjudicated appellant guilty,
revoked his community supervision, and sentenced him to ten years= imprisonment in the Institutional Division of the
Texas Department of Criminal Justice. 
Appellant=s counsel has filed a brief with this Court
asserting there is no basis for appeal.[2]  We agree, and affirm the trial court=s judgment.
Anders Brief
According to counsel=s
brief, she has reviewed the clerk=s record and reporter=s
record and has concluded that appellant=s appeal is frivolous and without merit.[3]  The brief meets the requirements of Anders
as it presents a professional evaluation showing why there are no arguable
grounds for advancing an appeal.[4]  In compliance with High v. State, 573
S.W.2d 807, 813 (Tex. Crim. App. 1978), counsel has carefully discussed why,
under controlling authority, there are no errors in the trial court=s judgment. 
In the brief, appellant=s counsel states that she has informed appellant of
his right to review the appellate record and to file a pro se brief.[5]  No such brief has been filed.




Upon receiving a Afrivolous
appeal@ brief, the appellate courts must conduct Aa full examination of all the proceedings to decide
whether the case is wholly frivolous.@[6]  We have
carefully reviewed the appellate record and counsel=s brief.  We
agree with appellant=s counsel that the appeal is wholly frivolous and
without merit.[7]  Accordingly, we affirm the judgment of the
trial court.     
                                                Motion
to Withdraw
In accordance with Anders, counsel has asked
permission to withdraw as counsel for appellant.[8]  An appellate court may grant counsel=s motion to withdraw filed in connection with an Anders
brief.[9]  We grant counsel=s motion to withdraw.
We order counsel to advise appellant promptly of the
disposition of this case and the availability of discretionary review.[10]  
 
 
_______________________
LINDA REYNA YAÑEZ,
Justice
 
 
 
 
Do not publish.                      
Tex. R. App. P. 47.2(b)
 
Memorandum opinion delivered and 
filed this the 20th day of July, 2006.




[1] See Tex. Pen. Code Ann.' 22.02 (Vernon Supp. 2005). 


[2] See Anders v. California,
386 U.S. 738, 744 (1967).


[3] See id.   


[4] See Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc). 


[5] See Sowels v. State, 45
S.W.3d 690, 693 (Tex. App.BWaco 2001, no pet.). 



[6] Penson v. Ohio, 488 U.S.
75, 80 (1988); see Garza v. State, 126 S.W.3d 312, 313 (Tex. App.BCorpus Christi 2004, no pet.).  


[7] See Bledsoe v. State, 178
S.W.3d 824, 827-28 (Tex. Crim. App. 2005).


[8] See Anders, 386 U.S. at
744.


[9] Moore v. State, 466 S.W.2d
289, 291 n.1 (Tex. Crim. App. 1971); see Stafford, 813 S.W.2d at 511
(noting that Anders brief should be filed with request for withdrawal
from case).  


[10] See Ex Parte Wilson, 956
S.W.2d 25, 27 (Tex. Crim. App. 1997).